

 
Exhibit 10.53
 
INFRASTRUX GROUP, INC.
 
2000 STOCK INCENTIVE PLAN
 
SECTION 1. PURPOSE
 
The purpose of the InfrastruX Group, Inc. 2000 Stock Incentive Plan (the "Plan")
is to enhance the long-term shareholder value of InfrastruX Group, Inc., a
Washington corporation (the "Company"), by offering opportunities to selected
persons to participate in the Company's growth and success, and to encourage
them to remain in the service of the Company or a Related Company (as defined in
Section 2) and to acquire and maintain stock ownership in the Company.
 
SECTION 2. DEFINITIONS
 
In the Plan:
 
"Award" means any Option Award.
 
"Board" means the Board of Directors of the Company.
 
"Cause," unless otherwise defined in an employment or services agreement between
the Company or a Related Company and a Participant, means dishonesty, fraud,
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conviction or confession of a crime punishable by law (except minor
violations), in each case as determined by the Plan Administrator, and its
determination shall be conclusive and binding.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
 
"Common Stock" means the common stock, par value $.01 per share, of the Company.
 
"Company Transaction," unless otherwise defined in an employment or services
agreement between the Company or a Related Company and a Participant, means
consummation of either
 
(a) a merger or consolidation of the Company with or into any other Company or
other entity or person or
 
(b) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions of all or substantially all the Company's then outstanding
securities or all or substantially all the Company's assets;
 
provided, however, that a Company Transaction shall not include a Related Party
Transaction.
 
"Disability," unless otherwise defined by the Plan Administrator, means a mental
or physical impairment of the Participant that is expected to result in death or
that has lasted or is expected to last for a continuous period of 12 months or
more and that causes the Participant to be unable, in the opinion of the
Company, to perform his or her duties for the Company or a Related Company and
to be engaged in any substantial gainful activity.
 
"Early Retirement" means Termination of Service (as defined below) prior to
Retirement on terms and conditions approved by the Plan Administrator.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Fair Market Value" means the per share value of the Common Stock as established
in good faith by the Plan Administrator or, if the Common Stock is (a) listed on
the Nasdaq National Market, the closing sales price for the Common Stock as
reported by that market for regular session trading for a single trading day or
(b) listed on the New York Stock Exchange or the American Stock Exchange, the
closing sales price for the Common Stock as such price is officially quoted in
the composite tape of transactions on such exchange for regular session trading
for a single trading day. If there is no such reported price for the Common
Stock for the date in question, then such price on the last preceding date for
which such price exists shall be determinative of Fair Market Value.
 
"Grant Date" means the date on which the Plan Administrator completes the
corporate action relating to the grant of an Award or such later date specified
by the Plan Administrator, and on which all conditions precedent to the grant
have been satisfied, provided that conditions to the exercisability or vesting
of Awards shall not defer the Grant Date.
 
"Incentive Stock Option" means an Option granted with the intention, as
reflected in the instrument evidencing the Option, that it qualify as an
"incentive stock option" as that term is defined in Section 422 of the Code.
 
"Nonqualified Stock Option" means an Option other than an Incentive Stock
Option.
 
"Option" means the right to purchase Common Stock granted under Section 7.
 
"Option Expiration Date" means the last day of the Option Term.
 
"Option Term" has the meaning set forth in Section 7.3.
 
"Participant" means the person to whom an Award is granted.
 
"Plan Administrator" has the meaning set forth in Section 3.1.
 
''Related Company" means any entity that, directly or indirectly, is in control
of, or is controlled by, or is under common control with the Company.
 
"Related Party Transaction" means (a) a merger or consolidation of the Company
in which the holders of the outstanding voting securities of the Company
immediately prior to the merger or consolidation hold at least a majority of the
outstanding voting securities of the Successor Company immediately after the
merger or consolidation; (b) a sale, lease, exchange or other transfer of the
Company's assets to a majority-owned subsidiary company; (c) a transaction
undertaken for the principal purpose of restructuring the capital of the
Company, including but not limited to, reincorporating the Company in a
different jurisdiction or creating a holding company; or (d) a corporate
dissolution or liquidation.
 
"Retirement," unless otherwise defined by the Plan Administrator from time to
time for purposes of the Plan, means on or after the date the individual reaches
"normal retirement age" as that term is defined in Section 411(a)(8) of the
Code.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Successor Company" means the surviving company, the successor company or its
parent, as applicable in connection with a Company Transaction.
 
"Termination of Service" means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including death, Disability, Early Retirement or
Retirement, as determined by the Administrator in its sole discretion. Any
question as to whether and when there has been a Termination of Service for the
purposes of an Award and the cause of such Termination of Service shall be
determined by the Plan Administrator and its determination shall be final.
Transfer of the Participant's employment or service relationship between Related
Corporations, or between the Company and any Related Corporation, shall not be
considered a Termination of Service for purposes of an Award, but unless the
Plan Administrator determines otherwise, a Termination of Service shall be
deemed to occur if the Participant's employment or service relationship is with
an entity that has ceased to be a Related Corporation.
 
"Vesting Commencement Date" means the Grant Date or such other date selected by
the Plan Administrator as the date from which the Option begins to vest for
purposes of Section 7.4.
 
SECTION 3. ADMINISTRATION
 
3.1
Plan Administrator

 
The Plan shall be administered by the Board and/or a committee or committees
(which term includes subcommittees) appointed by, and consisting of two or more
members of, the Board (a "Plan Administrator"). If and so long as the Common
Stock is registered under Section 12(b) or 12(g) of the Exchange Act, the Board
shall consider in selecting the members of any committee acting as Plan
Administrator, with respect to any persons subject or likely to become subject
to Section 16 of the Exchange Act, the provisions regarding (a) "outside
directors" as contemplated by Section 162(m) of the Code and (b) "nonemployee
directors" as contemplated by Rule 16b-3 under the Exchange Act. Notwithstanding
the foregoing, the Board may delegate the responsibility for administering the
Plan with respect to designated classes of eligible persons to different
committees consisting of two or more members of the Board, subject to such
limitations as the Board deems appropriate. Committee members shall serve for
such term as the Board may determine, subject to removal by the Board at any
time.
 
3.2
Administration and Interpretation by Plan Administrator

 
Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Awards under the Plan, including the selection of
individuals to be granted Awards, the type of Awards, the number of shares of
Common Stock subject to an Award, all terms, conditions, restrictions and
limitations, if any, of an Award and the terms of any instrument that evidences
the Award. The Plan Administrator shall also have exclusive authority to
interpret the Plan and the terms of any instrument evidencing the Award and may
from time to time adopt and change rules and regulations of general application
for the Plan's administration. The Plan Administrator's interpretation of the
Plan and its rules and regulations, and all actions taken and determinations
made by the Plan Administrator pursuant to the Plan, shall be conclusive and
binding on all parties involved or affected. The Plan Administrator may delegate
ministerial duties to such of the Company's officers as it so determines.
 
SECTION 4. STOCK SUBJECT TO THE PLAN
 
4.1
Authorized Number of Shares

 
Subject to adjustment from time to time as provided in Section 11.1, a maximum
of 3,862,500 shares of Common Stock shall be available for issuance under the
Plan. Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares now held or subsequently acquired by the Company.
 
4.2
Reuse of Shares

 
Any shares of Common Stock that have been made subject to an Award that cease to
be subject to the Award (other than by reason of exercise or settlement of the
Award to the extent it is exercised for or settled in shares) shall again be
available for issuance in connection with future grants of Awards under the
Plan. In the event shares issued under the Plan are reacquired by the Company
pursuant to any forfeiture provision, right of repurchase or right of first
refusal, such shares shall again be available for the purposes of the Plan;
provided, that the maximum number of shares that may be issued upon the exercise
of Incentive Stock Options shall equal the share number stated in Section 4.1,
subject to adjustment from time to time as provided in Section 11.1.
 
SECTION 5. ELIGIBILITY
 
An Award may be granted to any officer, director or employee of the Company or a
Related Company that the Plan Administrator from time to time selects. An Award
may also be granted to any consultant, advisor or independent contractor who
provides services to the Company or any Related Company, so long as such
Participant (a) renders bona fide services that are not in connection with the
offer and sale of the Company's securities in a capital-raising transaction; and
(b) does not directly or indirectly promote or maintain a market for the
Company's securities.
 
SECTION 6. AWARDS
 
6.1
Form and Grant of Awards

 
The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under the Plan. Awards may
be granted singly or in combination.
 
6.2
Settlement of Awards

 
The Company may settle Awards through the delivery of shares of Common Stock,
the granting of replacement Awards or any combination thereof as the Plan
Administrator shall determine. Any Award settlement, including payment
deferrals, may be subject to such conditions, restrictions and contingencies as
the Plan Administrator shall determine. The Plan Administrator may permit or
require the deferral of any Award payment, subject to such rules and procedures
as it may establish, which may include provisions for the payment or crediting
of interest, or dividend equivalents, including converting such credits into
deferred stock equivalents.
 
6.3
Acquired Company Awards

 
Notwithstanding anything in the Plan to the contrary, the Plan Administrator may
grant Awards under the Plan in substitution for awards issued under other plans,
or assume under the Plan awards issued under other plans, if the other plans are
or were plans of other acquired entities ("Acquired Entities") (or the parent of
an Acquired Entity) and the new Award is substituted, or the old award is
assumed, by reason of a merger, consolidation, acquisition of property or stock,
reorganization or liquidation (the "Acquisition Transaction"). In the event that
a written agreement pursuant to which the Acquisition Transaction is completed
is approved by the Board and said agreement sets forth the terms and conditions
of the substitution for or assumption of outstanding awards of the Acquired
Entity, said terms and conditions shall be deemed to be the action of the Plan
Administrator without any further action by the Plan Administrator, except as
may be required for compliance with Rule 16b-3 under the Exchange Act, and the
persons holding such awards shall be deemed to be Participants.
 
SECTION 7. AWARDS OF OPTIONS
 
7.1
Grant of Options

 
The Plan Administrator shall have the authority, in its sole discretion, to
grant Options designated as Incentive Stock Options or as Nonqualified Stock
Options.
 
7.2
Option Exercise Price

 
The exercise price for shares purchased under an Option shall be as determined
by the Plan Administrator, but shall not be less than the minimum exercise price
required by Section 8.3 with respect to Incentive Stock Options.
 
7.3
Term of Options

 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option (the "Option
Term") shall be as established for that Option by the Plan Administrator or, if
not so established, shall be ten years from the Grant Date. For Incentive Stock
Options, the Option Term shall be as specified in Section 8.4.
 
7.4
Exercise of Options

 
The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Plan Administrator at any time. If not so established in the
instrument evidencing the Option, the Option shall vest and become exercisable
according to the following schedule, which may be waived or modified by the Plan
Administrator at any time:
 
Period of Participant's Continuous
Employment or Service With the Company
or Its Related Companies From the Vesting
Commencement Date
 
 
 
Portion of Total Option
That Is Vested and Exercisable
 
After 1 year
 
1/4th
 
Each additional one-year period of
continuous service completed thereafter
 
An additional 1/4th
 
After 4 years
 
100%

 
The Plan Administrator, in its sole discretion, may adjust the vesting schedule
of an Option held by a Participant who works less than "full time" as that term
is defined by the Plan Administrator or who takes a Company-approved leave of
absence.
 
To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to the Company of a
written stock option exercise agreement or notice, in a form and in accordance
with procedures established by the Plan Administrator, setting forth the number
of shares with respect to which the Option is being exercised, the restrictions
imposed on the shares purchased under such exercise agreement, if any, and such
representations and agreements as may be required by the Plan Administrator,
accompanied by payment in full as described in Section 7.5. An Option may be
exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Plan
Administrator.
 
7.5
Payment of Exercise Price

 
The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Plan Administrator for that
purchase, which forms may include:
 
(a) cash;
 
(b) check;
 
(c) tendering (either actually or, if the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of Common
Stock already owned by the Participant for at least six months (or any shorter
period necessary to avoid a charge to the Company's earnings for financial
reporting purposes) that on the day prior to the exercise date have a Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option;
 
(d) if the Common Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, delivery of a properly executed exercise notice, together with
irrevocable instructions to a brokerage firm designated by the Company to
deliver promptly to the Company the aggregate amount of sale or loan proceeds to
pay the Option exercise price and any withholding tax obligations that may arise
in connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board; or
 
(e) such other consideration as the Plan Administrator may permit.
 
In addition, to assist a Participant (including a Participant who is an officer
or a director of the Company) in acquiring shares of Common Stock pursuant to an
Award granted under the Plan, the Plan Administrator, in its sole discretion,
may authorize, either at the Grant Date or at any time before the acquisition of
Common Stock pursuant to the Award, (i) the payment by a Participant of the
purchase price of the Common Stock by a full-recourse promissory note or
(ii) the guarantee by the Company of a full-recourse loan obtained by the
Participant from a third party. Subject to the foregoing, the Plan Administrator
shall in its sole discretion specify the terms of any loans or loan guarantees,
including the interest rate and terms of and security for repayment.
 
7.6
Post-Termination Exercises

 
The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, if the Participant ceases to be employed
by, or to provide services to, the Company or a Related Company, which
provisions may be waived or modified by the Plan Administrator at any time. If
not so established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Plan Administrator at any time:
 
(a) Any portion of an Option that is not vested and exercisable on the
Participant's Termination of Service shall expire on such date.
 
(b) Any portion of an Option that is vested and exercisable on the Participant's
Termination of Service shall expire on the earliest of
 
(i) if the Participant's Termination of Service occurs for reasons other than
Cause, Retirement or Early Retirement, Disability or death, the day which is
three months after such Termination of Service;
 
(ii) if the Participant's Termination of Service occurs by reason of Retirement
or Early Retirement, Disability or death, the one-year anniversary of such
Termination of Service; or
 
(iii) the Option Expiration Date.
 
Notwithstanding the foregoing, if the Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on such Termination of Service
shall expire upon the earlier to occur of the Option Expiration Date or the
one-year anniversary of the date of death, unless the Plan Administrator
determines otherwise.
 
Also notwithstanding the foregoing, in case of termination of the Participant's
Termination of Service occurs for Cause, all Options granted to that Participant
shall automatically expire upon first notification to the Participant of such
termination, unless the Plan Administrator determines otherwise. If a
Participant's employment or service relationship with the Company is suspended
pending an investigation of whether the Participant shall be terminated for
Cause, all the Participant's rights under any Option shall likewise be suspended
during the period of investigation. If any facts that would constitute Cause for
Termination of Service or removal of a Participant are discovered after the
Participant's Termination of Service, any Option then held by the Participant
may be immediately terminated by the Plan Administrator, in its sole discretion.
 
(c) A Participant's change in status from an employee to a consultant, advisor
or independent contractor or a change in status from a consultant, advisor or
independent contractor to an employee, shall not be considered a Termination of
Service for purposes of this Section 7.
 
(d) The effect of a Company-approved leave of absence on the application of this
Section 7 shall be determined by the Plan Administrator, in its sole discretion.
 
SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS
 
Notwithstanding any other provisions of the Plan, and to the extent required by
Section 422 of the Code, Incentive Stock Options shall be subject to the
following additional terms and conditions:
 
8.1
Dollar Limitation

 
To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which a Participant's Incentive Stock Options
become exercisable for the first time during any calendar year (under the Plan
and all other stock option plans of the Company) exceeds $100,000, such portion
in excess of $100,000 shall be treated as a Nonqualified Stock Option. In the
event the Participant holds two or more such Options that become exercisable for
the first time in the same calendar year, such limitation shall be applied on
the basis of the order in which such Options are granted.
 
8.2
Eligible Employees

 
Individuals who are not employees of the Company or one of its parent companies
or subsidiary companies may not be granted Incentive Stock Options.
 
8.3
Exercise Price

 
The exercise price of an Incentive Stock Option shall be at least 100% of the
Fair Market Value of the Common Stock on the Grant Date, and in the case of an
Incentive Stock Option granted to a Participant who owns more than 10% of the
total combined voting power of all classes of the stock of the Company or of its
parent or subsidiary companies (a "Ten Percent Shareholder"), shall not be less
than 110% of the Fair Market Value of the Common Stock on the Grant Date. The
determination of more than 10% ownership shall be made in accordance with
Section 422 of the Code.
 
8.4
Option Term

 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the Option Term of an Incentive Stock Option
shall not exceed ten years, and in the case of an Incentive Stock Option granted
to a Ten Percent Shareholder, shall not exceed five years.
 
8.5
Exercisability

 
An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the Termination of Service if termination was for reasons other than death
or Disability, (b) more than one year after the Termination of Service if
termination was by reason of disability, or (c) after the Participant has been
on leave of absence for more than 90 days, unless the Participant's reemployment
rights are guaranteed by statute or contract.
 
8.6
Taxation of Incentive Stock Options

 
In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the Grant
Date and one year after the date of exercise.
 
A Participant may be subject to the alternative minimum tax at the time of
exercise of an Incentive Stock Option. The Participant shall give the Company
prompt notice of any disposition of shares acquired on the exercise of an
Incentive Stock Option prior to the expiration of such holding periods.
 
8.7
Promissory Notes

 
The amount of any promissory note delivered pursuant to Section 7.5 in
connection with an Incentive Stock Option shall bear interest at a rate
specified by the Plan Administrator, but in no case less than the rate required
to avoid imputation of interest (taking into account any exceptions to the
imputed interest rules) for federal income tax purposes.
 
8.8
Code Definitions

 
For the purposes of this Section 8, "parent corporation," "subsidiary
corporation" and "Disability" shall have the meanings attributed to those terms
for purposes of Section 422 of the Code.
 
SECTION 9. WITHHOLDING
 
The Company may require the Participant to pay to the Company the amount of any
taxes that the Company is required by applicable federal, state, local or
foreign law to withhold with respect to the grant, vesting or exercise of an
Award. The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied.
 
The Plan Administrator may permit or require a Participant to satisfy all or
part of his or her tax withholding obligations by (a) paying cash to the
Company, (b) having the Company withhold from any cash amounts otherwise due or
to become due from the Company to the Participant, or (c) having the Company
withhold a number of shares of Common Stock that would otherwise be issued to
the Participant having a value equal to the tax withholding obligations (up to
the employer's minimum required tax withholding rate), or (d) surrendering a
number of shares of Common Stock the Participant already owns having a value
equal to the tax withholding obligations (up to the employer's minimum required
tax withholding rate to the extent the Participant has owned the surrendered
shares for less than six months if such a limitation is necessary to avoid a
charge to the Company for financial reporting purposes).
 
SECTION 10. ASSIGNABILITY
 
Neither an Award nor any interest therein may be assigned, pledged or
transferred by the Participant or made subject to attachment or similar
proceedings otherwise than by will or by the applicable laws of descent and
distribution, and, during the Participant's lifetime, such Awards may be
exercised only by the Participant. Notwithstanding the foregoing, and to the
extent permitted by Section 422 of the Code, the Plan Administrator, in its sole
discretion, may permit a Participant to assign or transfer an Award or may
permit a Participant to designate a beneficiary who may exercise the Award or
receive payment under the Award after the Participant's death; provided,
however, that an Award so assigned or transferred shall be subject to all the
terms and conditions of the Plan and those contained in the instrument
evidencing the Award.
 
SECTION 11. ADJUSTMENTS
 
11.1
Adjustment of Shares

 
In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to shareholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure results in
(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or of any other company or (b) new, different or
additional securities of the Company or of any other company being received by
the holders of shares of Common Stock of the Company, then the Plan
Administrator shall make proportional adjustments in (i) the maximum number and
kind of securities subject to the Plan and issuable as Incentive Stock Options
as set forth in Section 4 and (ii) the number and kind of securities that are
subject to any outstanding Award and the per share price of such securities,
without any change in the aggregate price to be paid therefor. The determination
by the Plan Administrator as to the terms of any of the foregoing adjustments
shall be conclusive and binding. Notwithstanding the foregoing, a dissolution or
liquidation of the Company or a Company Transaction shall not be governed by
this Section 11.1 but shall be governed by Sections 11.2 and 11.3, respectively.
 
11.2
Dissolution or Liquidation

 
To the extent not previously exercised or settled, and unless otherwise
determined by the Plan Administrator in its sole discretion, Options and Stock
Awards denominated in units shall terminate immediately prior to the dissolution
or liquidation of the Company. To the extent a forfeiture provision or
repurchase right applicable to an Award has not been waived by the Plan
Administrator, the Award shall be forfeited immediately prior to the
consummation of the dissolution or liquidation.
 
11.3
Company Transaction

 
Except as otherwise provided in the Agreement evidencing the Award, upon
consummation of a Company Transaction the assumed, continued or substituted
Award shall automatically become fully vested and exercisable with respect to
100% of the unvested portions thereof; provided, that such acceleration will not
occur if, in the opinion of the Company's outside accountants, such acceleration
would render unavailable "pooling of interests" accounting treatment for any
Company Transaction for which pooling of interests accounting treatment is
sought by the Company.
 
11.4
Further Adjustment of Awards

 
Subject to Sections 11.2 and 11.3, the Plan Administrator shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation, dissolution or change of control of the Company, as
defined by the Plan Administrator, to take such further action as it determines
to be necessary or advisable with respect to Awards. Such authorized action may
include (but shall not be limited to) establishing, amending or waiving the
type, terms, conditions or duration of, or restrictions on, Awards so as to
provide for earlier, later, extended or additional time for exercise, lifting
restrictions and other modifications, and the Plan Administrator may take such
actions with respect to all Participants, to certain categories of Participants
or only to individual Participants. The Plan Administrator may take such action
before or after granting Awards to which the action relates and before or after
any public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation, dissolution or change of control that is the reason
for such action.
 
11.5
Limitations

 
The grant of Awards shall in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
 
11.6
Fractional Shares

 
In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.
 
SECTION 12. FIRST REFUSAL AND REPURCHASE RIGHTS
 
12.1
First Refusal Rights

 
Until the date on which the initial registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act first becomes effective, the Company
shall have the right of first refusal with respect to any proposed sale or other
disposition by a Participant of any shares of Common Stock issued pursuant to an
Award. Such right of first refusal shall be exercisable in accordance with the
terms and conditions established by the Plan Administrator and set forth in the
stock purchase agreement evidencing the purchase of the shares.
 
12.2
Repurchase Rights for Vested Shares

 
Until the date on which the initial registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act first becomes effective, upon a
Participant's Termination of Service, all vested shares of Common Stock issued
pursuant to an Award (whether issued before or after Termination of Service)
shall be subject to repurchase by the Company, at the Company's sole discretion,
at the Fair Market Value of such shares on the date of such repurchase. The
terms and conditions upon which such repurchase right shall be exercisable
(including the period and procedure for exercise) shall be established by the
Plan Administrator and set forth in the stock purchase agreement evidencing the
purchase of the shares.
 
12.3
Repurchase Rights For Unvested Shares

 
The Plan Administrator shall have the discretion to authorize the issuance of
unvested shares of Common Stock pursuant to the exercise of an Option. Should
the Participant cease to be employed by or provide services to the Company or a
Related Company, then all shares of Common Stock issued upon exercise of an
Option that are unvested at the time of cessation of employment or service
relationship shall be subject to repurchase at the exercise price paid for such
shares. The terms and conditions upon which such repurchase right shall be
exercisable (including the period and procedure for exercise) shall be
established by the Plan Administrator and set forth in the stock purchase
agreement evidencing the purchase of the shares.
 
Except as otherwise provided in the instrument evidencing the Award, in the
event of a Company Transaction, the Company's repurchase rights shall
automatically be assigned to the Successor Company; provided, however, that such
repurchase rights shall automatically lapse if and to the same extent that the
vesting schedule for outstanding Options accelerates in connection with the
Company Transaction.
 
The Plan Administrator shall have the discretionary authority, exercisable
either before or after a Participant's Termination of Service, to waive the
Company's outstanding repurchase rights with respect to one or more shares
purchased or purchasable by the Participant under an Option and thereby
accelerate the vesting of such shares in whole or in part at any time.
 
12.4
General

 
The Company's exercise of its first refusal or repurchase rights under
Sections 12.1 and 12.2 earlier than six months and one day following the date
the shares were purchased by the Participant may result in charges to the
Company's earnings for financial reporting purposes.
 
The Company's first refusal and repurchase rights under this Section 12 are
assignable by the Company at any time.
 
SECTION 13. MARKET STANDOFF
 
In the event of an underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, including the Company's initial public offering, no person may
sell, make any short sale of, loan, hypothecate, pledge, grant any option for
the purchase of, or otherwise dispose of or transfer for value or otherwise
agree to engage in any of the foregoing transactions with respect to any shares
issued pursuant to an Award granted under the Plan without the prior written
consent of the Company or its underwriters. Such limitations shall be in effect
for such period of time as may be requested by the Company or such underwriters;
provided, however, that in no event shall such period exceed 180 days. The
limitations of this Section 13 shall in all events terminate two years after the
effective date of the Company's initial public offering.
 
In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company's
outstanding Common Stock effected as a class without the Company's receipt of
consideration, any new, substituted or additional securities distributed with
respect to the purchased shares shall be immediately subject to the provisions
of this Section 13, to the same extent the purchased shares are at such time
covered by such provisions.
 
In order to enforce the limitations of this Section 13, the Company may impose
stop-transfer instructions with respect to the purchased shares until the end of
the applicable standoff period.
 
SECTION 14. AMENDMENT AND TERMINATION
 
14.1
Amendment or Termination of Plan

 
The Board may amend, suspend or terminate the Plan or any portion of the Plan at
any time and in such respects as it shall deem advisable; provided, however,
that to the extent required for compliance with Section 422 of the Code or any
applicable law or regulation, shareholder approval shall be required for any
amendment that would (a) increase the total number of shares available for
issuance under the Plan, (b) modify the class of employees eligible to receive
Options, or (c) otherwise require shareholder approval under any applicable law
or regulation. Any amendment made to the Plan that would constitute a
"modification" to Incentive Stock Options outstanding on the date of such
amendment shall not, without the consent of the Participant, be applicable to
such outstanding Incentive Stock Options but shall have prospective effect only.
 
14.2
Term of Plan

 
The Plan shall have no fixed expiration date; provided, however, that no
Incentive Stock Options may be granted more than ten years after the later of
(a) the adoption by the Board of the Plan and (b) the adoption by the Board of
any amendment to the Plan that constitutes the adoption of a new plan for
purposes of Section 422 of the Code.
 
14.3
Consent of Participant

 
The suspension, amendment or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant's consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a "modification" that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 11 shall not be subject to these restrictions.
 
SECTION 15. GENERAL
 
15.1
Evidence of Awards

 
Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the Plan
Administrator shall deem advisable and that are not inconsistent with the Plan.
 
15.2
No Individual Rights

 
Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant's
employment or other relationship at any time, with or without Cause.
 
15.3
Issuance of Shares

 
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company's counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act), and the applicable requirements of any securities exchange or
similar entity.
 
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.
 
To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant's own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and other securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Plan Administrator may also require the Participant to execute
and deliver to the Company a purchase agreement or such other agreement as may
be in use by the Company at such time that describes certain terms and
conditions applicable to the shares.
 
15.4
No Rights as a Shareholder

 
No Option denominated in units shall entitle the Participant to any cash
dividend, voting or other right of a shareholder unless and until the date of
issuance under the Plan of the shares that are the subject of such Award.
 
15.5
Compliance With Laws and Regulations

 
Notwithstanding anything in the Plan to the contrary, the Plan Administrator, in
its sole discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are officers
or directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other Participants.
Additionally, in interpreting and applying the provisions of the Plan, any
Option granted as an Incentive Stock Option pursuant to the Plan shall, to the
extent permitted by law, be construed as an "incentive stock option" within the
meaning of Section 422 of the Code.
 
15.6
Participants in Other Countries

 
The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of other countries in which the Company or any Related
Company may operate to assure the viability of the benefits from Awards granted
to Participants employed in such countries and to meet the objectives of the
Plan.
 
15.7
No Trust or Fund

 
The Plan is intended to constitute an "unfunded" plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
 
15.8
Severability

 
If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator's determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.
 
15.9
Choice of Law

 
The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of law.
 
SECTION 16. EFFECTIVE DATE
 
The effective date is the date on which the Plan is adopted by the Board. If the
shareholders of the Company do not approve the Plan within 12 months after the
Board's adoption of the Plan, any Incentive Stock Options granted under the Plan
will be treated as Nonqualified Stock Options.
 
 

--------------------------------------------------------------------------------




APPENDIX A
TO THE INFRASTRUX GROUP, INC.
2000 STOCK INCENTIVE PLAN
(For California Residents Only)

This Appendix to the InfrastruX Group, Inc. 2000 Stock Incentive Plan (the
"Plan") shall have application only to Participants who are residents of the
State of California.  Capitalized terms contained herein shall have the same
meanings given to them in the Plan, unless otherwise provided in this Appendix. 
Notwithstanding any provision contained in the Plan to the contrary and to the
extent required by applicable law, the following terms and conditions shall
apply to all Awards granted to residents of the State of California, until such
time as the Common Stock becomes a "listed security" under the Securities Act:

1.         Nonqualified Stock Options shall have an exercise price that is not
less than 85% of the Fair Market Value of the Common Stock at the Grant Date,
except that the exercise price shall be at least 110% of the Fair Market Value
in the case of any person who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or its parent or
subsidiary companies.

2.         The purchase price for any Stock Awards that may be purchased under
the Plan ("Stock Purchase Rights") shall be at least 85% of the Fair Market
Value of the Common Stock at the time the Participant is granted the Stock
Purchase Right or at the time the purchase is consummated.  Notwithstanding the
foregoing, the purchase price shall be at least 100% of the Fair Market Value of
the Common Stock at the time the Participant is granted the Stock Purchase Right
or at the time the purchase is consummated in the case of any person who owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or its parent or subsidiary companies.

3.         Options shall have a term of not more than ten years from the Grant
Date.

4.         Awards shall be nontransferable other than by will or the laws of
descent and distribution.  Notwithstanding the foregoing, and to the extent
permitted by Section 422 of the Code, the Plan Administrator, in its discretion,
may permit distribution of an Option to an inter vivos or testamentary trust in
which the Option is to be passed to beneficiaries upon the death of the trustor
(settlor), or by gift to "immediate family" as that term is defined in
Rule 16a‑l(e) under the Exchange Act.

5.         Options shall become exercisable at the rate of at least 20% per year
over five years from the date the Option is granted, subject to reasonable
conditions such as continued employment.  However, in the case of an Option
granted to officers, directors or consultants of the Company or a Related
Company, the Option may become fully exercisable, subject to reasonable
conditions such as continued employment, at any time or during any period
established by the Company or a Related Company.

6.         Unless employment or services are terminated for Cause, the right to
exercise an Option in the event of Termination of Service, to the extent that
the Participant is otherwise entitled to exercise an Option on the date of
Termination of Service, shall be

a.         at least six months from the date of a Participant's Termination of
Service if termination was caused by death or Disability; and

b.         at least 30 days from the date of a Participant's Termination of
Service if termination of employment was caused by other than death or
Disability;

c.         but in no event later than the Option Expiration Date.

7.         No Award may be granted to a resident of California more than ten
years after the earlier of the date of adoption of the Plan and the date the
Plan is approved by the stockholders.

8.         Any Award exercised before stockholder approval is obtained shall be
rescinded if stockholder approval is not obtained within 12 months before or
after the Plan is adopted.  Such shares shall not be counted in determining
whether such approval is obtained.

9.         The Company shall provide annual financial statements of the Company
to each California resident holding an outstanding Award under the Plan.  Such
financial statements need not be audited and need not be issued to key employees
whose duties at the Company assure them access to equivalent information.

10.       Any right of repurchase on behalf of the Company in the event of a
Participant's Termination of Service shall be at a purchase price that is
(a) not less than the Fair Market Value of the securities upon Termination of
Service, and the right to repurchase shall be exercised for cash or cancellation
of purchase money indebtedness for the shares within 90 days of Termination of
Service (or in the case of securities issued upon exercise of Options after the
date of Termination of Service, within 90 days after the date of the exercise),
and the right shall terminate when the Company's securities become publicly
traded; or (b) at the original purchase price, provided that the right to
repurchase at the original purchase price lapses at the rate of at least 20% of
the shares per year over five years from the date the Option or Stock Purchase
Right is granted (without respect to the date the Option or Stock Purchase Right
was exercised or became exercisable) and the right to repurchase shall be
exercised for cash or cancellation of purchase money indebtedness for the shares
within 90 days of Termination of Service (or in the case of securities issued
upon exercise of Options after the date of Termination of Service, within
90 days after the date of the exercise).  In addition to the restrictions set
forth in clauses (a) and (b), the securities held by an officer, director or
consultant of the Company or a Related Company may be subject to additional or
greater restrictions.


 